 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------- X:
                                                          :
 SIMO HOLDINGS INC.,                                      :
                                                          :
                   Plaintiff,                             : No. 1:18-cv-05427 (JSR)
                                                          :
          -against-                                       :
                                                          :
 HONG KONG UCLOUDLINK NETWORK :
 TECHNOLOGY LIMITED and                                   :
 UCLOUDLINK (AMERICA), LTD.,                              :
                                                          :
                   Defendants.                            X
 --------------------------------------------------------

  DEFENDANTS HONG KONG UCLOUDLINK NETWORK TECHNOLOGY LIMITED
                 AND UCLOUDLINK (AMERICA), LTD.’S
      MEMORANDUM OF LAW IN SUPPORT OF ITS MOTIONS IN LIMINE




DB1/ 102827073.8
                                                      TABLE OF CONTENTS

 1. Motion in Limine No. 1 to Preclude Expert Opinion Testimony that Was Not Timely
 Disclosed ......................................................................................................................................... 1
      a) Dr. Clark Should be Precluded from Offering Opinions at Trial as to Any “Non-Local
      Calls Database” in the Accused Products ................................................................................... 2
      b) Dr. Clark Should be Precluded from Offering Opinions at Trial as to Source Code
      Related to the Accused Products Because No Such Opinions Were Properly Disclosed .......... 3
      c) Dr. Clark Should be Precluded from Offering Opinions at Trial as to uCloudlink’s
      Alleged Pre-Suit Knowledge of the ʼ689 Patent Because No Such Opinions Were Properly
      Disclosed and Because the Court Granted Summary Judgment of No Pre-Suit Damages ........ 4
      d) Dr. Clark Should be Precluded from Offering Opinions at Trial as to Damages Because
      No Such Opinions Were Properly Disclosed .............................................................................. 5
      e) Mr. Martinez Should be Precluded from Offering Opinions at Trial as to Lost Profits
      Because No Such Opinions Were Properly Disclosed ............................................................... 5
      f) Mr. Martinez Should be Precluded from Offering Opinions at Trial as to Willful
      Blindness and Damages Based on Any Alleged Willful Infringement Because No Such
      Opinions Were Properly Disclosed............................................................................................. 6
      g) Mr. Martinez Should be Precluded from Offering Opinions at Trial as to His Global
      Damages Calculation .................................................................................................................. 6
 2. Motion in Limine No. 2 to Preclude Any Evidence or Argument Relating to the Alleged
 Misappropriation of Trade Secrets or the Misappropriation of Documents by Mr. Bin Wang ...... 7
 3.      Motion in Limine No. 3 to Preclude Any Evidence or Argument Relating to Willfulness... 10
 4. Motion in Limine No. 4 to Preclude Evidence or Argument Relating to Any Alleged Failure
 to Produce or Disclose Certain Evidence During Discovery ........................................................ 12
 5. Motion in Limine No. 5 to Preclude Evidence or Argument Relating to Skyroam’s Products
 Allegedly Practicing the ʼ689 Patent ............................................................................................ 14
 6. Motion in Limine No. 6 to Preclude Evidence or Argument Relating to Any Alleged
 Damages to Skyroam .................................................................................................................... 16
 7. Motion in Limine No. 7 to Preclude Evidence or Argument Comparing the Accused
 Products to Any of Skyroam’s Products ....................................................................................... 17
 8.      Motion in Limine No. 8 to Preclude Evidence or Argument Relating to Indirect Infringement
         18
 9.      Motion in Limine No. 9 to Preclude Reference to the “Presumption of Validity”................ 19
 10. Motion in Limine No. 10 to Preclude Evidence or Argument Relating to the Absence of Any
 Witness at Trial ............................................................................................................................. 19
 11. Motion in Limine No. 11 to Preclude SIMO From Using Derogatory References Regarding
 uCloudlink..................................................................................................................................... 20




DB1/ 102827073.8                                                           i
 12. Motion in Limine No. 12 to Preclude Testimony or Argument Regarding the Smallest
 Saleable Patent Practicing Unit of the Accused Products As Relating to the Issue of Infringement
     21
 13. Motion in Limine No. 13 to Preclude Evidence or Argument Regarding uCloudlink’s
 Counsel’s Involvement with the Parent Patent Application to the ’689 Patent ............................ 22
 14. Motion in Limine No. 14 to Preclude Evidence or Argument Regarding Any Pre-Suit
 Activities by uCloudlink and Pre-Suit Damages .......................................................................... 23
 15. Motion in Limine No. 15 to Preclude Evidence or Argument Regarding the Order and
 Opinion on the Motions for Summary Judgment ......................................................................... 23
 16. Motion in Limine No. 16 to Preclude Evidence of Secondary Considerations ..................... 24




DB1/ 102827073.8                                             ii
                                                  TABLE OF AUTHORITIES

 Cases

 Advanced Analytics, Inc. v. Citigroup Glob. Mkts., Inc., 301 F.R.D. 31, 36 (S.D.N.Y. 2014) ...... 2

 Amsted Indus., Inc. v. Buckeye Steel Castings Co., 24 F.3d 178 (Fed. Cir. 1994) ......................... 9

 Amsted, 24 F.3d at 187.................................................................................................................. 10

 AU New Haven, L.L.C. v. YKK Corp., 15-CV-3411 (GHW)(SN), 2019 WL 1254763 (S.D.N.Y.
    Mar. 19, 2019)......................................................................................................................... 18

 Catalina Lighting, Inc. v. Lamps Plus, Inc., 295 F.3d 1277 (Fed. Cir. 2002) .............................. 17

 Chiron Corp. v. Genentech, Inc., 363 F.3d 1247 (Fed. Cir. 2004) ............................................... 19

 Clancy Sys. Int’l, Inc. v. Symbol Tech., Inc., 953 F. Supp. 1170 (D. Colo. 1997) .......................... 9

 Ebron v. United States, No. 08-CV-00144, 2008 WL 4298515 (S.D.N.Y. Sept. 17, 2008) .......... 2

 Gearhart v. Uniden Corp. of Am., 781 F.2d 147 (8th Cir. 1986) ................................................. 20

 Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754 (2011).............................................. 4, 18

 Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1930 (2016) ........................................... 15

 Hersko v. United States, No. 13-CV-3255 (JLC), 2016 WL 6126461 (S.D.N.Y. Oct. 20, 2016) 20

 In re Heparin Prod. Liab. Litig., No. 1:08hc600000 et al. 2011 WL 1059660 (N.D. Ohio Mar.
     21, 2011) ................................................................................................................................. 20

 In re Omeprazole Patent Litigation, 490 F. Supp. 2d 381 (S.D.N.Y. 2007) ................................ 17

 In re Rezulin Prods. Liability Litigation, 309 F. Supp. 2d 531, 547 (S.D.N.Y. 2004) ................. 18

 LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 68 (Fed. Cir. 2012) ..................... 13

 Markman v. Westview Instruments, Inc., 52 F. 3d 967 (Fed. Cir. 1995) ...................................... 17

 Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d 1359 (Fed. Cir. 2008) ............................................ 16

 Mars, Inc. v. Coin Acceptors, Inc., 557 F.3d 1377 (Fed. Cir. 2009) ............................................ 16

 Merck & Co. v. Mediplan Health Consulting, Inc., 434 F. Supp. 2d 257, 263 (S.D.N.Y. 2006) .. 9,
    10

 Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 454-455 (2007).................................................. 13



DB1/ 102827073.8                                                        iii
 On-Line Tech. v. Bodenseewerk Perkin-Elmer, 386 F.3d 1133, 1141 (Fed. Cir. 2004) ................. 9

 Rotec Indus., Inc. v. Mitsubishi Corp., 215 F.3d 1246, 1251 (Fed. Cir. 2000) ............................ 13

 Saffran v. Johnson & Johnson, No. 2:07–CV–451 (TJW), 2011 WL 10857558 (E.D. Tex. Jan.
     13, 2011) ................................................................................................................................. 18

 SRI Int’l v. Matsushita Elec. Corp. of Am., 775 F.2d 1107 (Fed. Cir. 1985)................................ 17

 Tomita Techs. U.S.A., L.L.C. v. Nintendo Co., No. 11 Civ. 4256 (JSR), 2013 WL 4101251
    (S.D.N.Y. Aug. 14, 2013) ....................................................................................................... 21

 Uniloc U.S.A., Inc. v. Microsoft Corp., 632 F.3d 1292, 1301 (Fed. Cir. 2011)............................ 23

 United States v. Cruz, 981 F.2d 659, 664 (2d Cir. 1992).............................................................. 21

 W.M. Wrigley Jr. Co. v. Cadbury Adams U.S.A. L.L.C., 683 F.3d 1356, 1364 (Fed. Cir. 2012) . 15

 Wyers v. Master Lock Co., 616 F.3d 1231, 1246 (Fed. Cir. 2010) ............................................... 24

 Zenith Labs., Inc. v. Bristol-Meyers Squibb Co., 19 F.3d 1418 (Fed. Cir. 1995) ......................... 17

 Rules

 FED. R. CIV. P. 26(a)(2)(B) ............................................................................................................. 1

 FED. R. CIV. P. 37(c)(1) ................................................................................................................... 1

 FED. R. EVID. 401 .......................................................................................................................... 22

 FED. R. EVID. 402 .......................................................................................................................... 22

 FED. R. EVID. 403 ...................................................................................................................... 3, 22




DB1/ 102827073.8                                                        iv
                                       Preliminary Statement

          SIMO Holdings, Inc. (“SIMO”) asserts that uCloudlink infringes claims 8, 11, 12, 13,

 and 14 (“the Asserted Claims”) of U.S. Patent No. 9,736,689 (“the ’689 patent”). See First Am.

 Compl. (Dkt. No. 20). Specifically, SIMO asserts that each of the Asserted Claims is infringed

 by Hong Kong uCloudlink Network Technology Limited and UCloudlink (America), Ltd.

 (collectively “uCloudlink’s”) GlocalMe G2, G3, and U2 Series WiFi hotspot devices and S1

 mobile phones (“the Accused Products”). See id.

          Defendants uCloudlink hereby move this Court for an order in limine instructing and

 directing all attorneys, parties, and witnesses not to make any statement concerning, ask any

 questions pertaining to, allude to, or put before the jury in any form or manner, directly or

 indirectly, any of the following inadmissible matters. Alternatively, if this Court does not grant

 such an order, then uCloudlink respectfully requests the Court to limit admission of the evidence

 at issue by providing the jury with appropriate limiting instructions or by permitting SIMO to

 introduce the evidence only after its case in chief.

 1.       Motion in Limine No. 1 to Preclude Expert Opinion Testimony that Was Not Timely
          Disclosed

          SIMO should be precluded from offering any expert testimony not set forth in its expert

 reports. Federal Rule of Civil Procedure 26(a)(2)(B) requires reports prepared by persons

 “retained or specially employed to provide expert testimony in the case” to include “a complete

 statement of all opinions the witness will express and the basis and reasons for them” as well as

 “the facts or data considered by the witness in forming them.” Fed. R. Civ. P. 26(a)(2)(B)(i)-(ii).

 Any information not properly included in the expert report cannot be used at trial. See Fed. R.

 Civ. P. 37(c)(1) (“If a party fails to provide information … as required by Rule 26(a) … the party

 is not allowed to use that information … to supply evidence on a motion, at a hearing, or at a


DB1/ 102827073.8                                   1
 trial, unless the failure was substantially justified or is harmless.”); Ebron v. United States, No.

 08-CV-00144, 2008 WL 4298515 (S.D.N.Y. Sept. 17, 2008) (granting motion in limine to

 exclude portions of expert’s testimony not included in expert report).

          As such, SIMO’s experts should be precluded from testifying at trial about opinions that

 were not timely disclosed – or disclosed at all – in either opening or rebuttal expert reports. See

 Advanced Analytics, Inc. v. Citigroup Glob. Mkts., Inc., 301 F.R.D. 31, 36 (S.D.N.Y. 2014)

 (“[e]xpert testimony exceeding the bounds of the expert’s report is excludable pursuant to Rule

 37(c)(1)”). Allowing SIMO to present undisclosed expert opinions would unduly prejudice

 uCloudlink.

          a)       Dr. Clark Should be Precluded from Offering Opinions at Trial as to Any
                   “Non-Local Calls Database” in the Accused Products

          SIMO’s expert Dr. Paul Clark set forth his opinions concerning infringement in his initial

 expert report dated January 14, 2019. See Ex.1 A (January 14, 2019 Initial Expert Rpt. of Dr.

 Paul Clark) (“Clark Initial Rpt.”). Dr. Clark set forth his opinions concerning validity in his

 rebuttal expert report dated February 14, 2019. See Ex. B (February 14, 2019 Rebuttal Expert

 Rpt. of Dr. Paul C. Clark) (“Clark Rebuttal Rpt.”). In his initial report, Dr. Clark addresses

 various limitations in the preamble of claim 8 of the ’689 patent, as allegedly being included in

 the Accused Products. See Ex. A (Clark Initial Rpt.) at §§ VI.1.2.1, VI.1.3.1, VI.1.4.1, VI.1.5.1.

 However, not once does Dr. Clark point to what feature in the Accused Products allegedly

 corresponds to the “non-local calls database” required by claim 8 of the ’689 patent.

          At his deposition in this case, when Dr. Clark was asked about this deficiency, he

 repeatedly dodged the question, making an incoherent and conclusory analogy between the “non-



 1
  All exhibits cited herein refer to the exhibits to the Declaration of Bradford A. Cangro in
 Support of Defendants’ Motions in Limine.

DB1/ 102827073.8                                   2
 local calls database” and some mobile communications standard adopted by the standard settings

 organization 3GPP. See, e.g., Ex. C (2/15/19 Clark Dep. Tr.) at 107:12-22. However, Dr.

 Clark’s diatribe does not change the fact that he failed to address the “non-local calls database”

 in his report. Indeed, Dr. Clark all but admitted as much at his deposition. See id. at 113:15-21

 (“Q. You keep referring back to 3GPP. What I’m asking is the term ‘non-local calls database.’

 Those three or four words do not appear anywhere on pages 27 to 36 [of your report], other than

 in the recitation of the claim; is that correct? A. I don’t know. I’ll accept your representation.”).

 For at least these reasons, Dr. Clark should be precluded from offering opinions that the “non-

 local calls database” is allegedly included in the Accused Products.

         In addition, if Dr. Clark is permitted to testify on this issue, then uCloudlink would be

 unduly prejudiced. See FED. R. EVID. 403. uCloudlink’s experts did not have an opportunity to

 respond to this undisclosed opinion and uCloudlink could not explore the opinion during fact

 discovery. For at least this reason, if the Court denies this Motion in Limine, then the Court

 should at least limit Dr. Clark’s testimony to one of the Accused Products, i.e., the GlocalMe G2

 WiFi hotspot device, and permit uCloudlink’s expert Dr. Martin Feuerstein to respond to any

 such allegations.

          b)       Dr. Clark Should be Precluded from Offering Opinions at Trial as to Source
                   Code Related to the Accused Products Because No Such Opinions Were
                   Properly Disclosed

          In his initial report, Dr. Clark repeatedly refers to Mr. Eric Welch’s expert report, one of

 SIMO’s other technical experts. See, e.g., Ex. A (Clark Initial Rpt.) at ¶ 118. Mr. Welch’s

 report purports to be a “technical examination of the source code” related to the Accused

 Products. Ex. D (January 14, 2019 Expert Rpt. of Mr. Eric Welch) (“Welch Rpt.”) at ¶ 8. As

 such, opinions and testimony pertaining to a review of the source code related to the Accused

 Products is, at best, in the province of Mr. Welch, not Dr. Clark.

DB1/ 102827073.8                                    3
          However, at his deposition in this case, Dr. Clark revealed that he may rely on Mr.

 Welch’s report at trial. See Ex. C (2/15/19 Clark Dep. Tr.) at 28:10-14 (“Q. And do you plan on

 testifying at trial regarding the operation of the source code beyond what’s in your reports? A. I

 would feel free to pull cites from Mr. Welch’s report or any of the source code.”). Such

 testimony by Dr. Clark is inadmissible because it was disclosed in Dr. Clark’s initial or rebuttal

 reports as required by Rule 26(a)(2)(B), but rather, in Mr. Welch’s report. Any discussion of the

 source code related to the Accused Products should be from Mr. Welch, not Dr. Clark.

 Accordingly, Dr. Clark should not be permitted to offer any opinions or testimony as to source

 code related to the Accused Products.

         c)        Dr. Clark Should be Precluded from Offering Opinions at Trial as to
                   uCloudlink’s Alleged Pre-Suit Knowledge of the ʼ689 Patent Because No
                   Such Opinions Were Properly Disclosed and Because the Court Granted
                   Summary Judgment of No Pre-Suit Damages

         Dr. Clark set forth his opinions concerning indirect infringement in his initial expert

 report dated February 14, 2019. See Ex. A (Clark Initial Rpt.) at ¶¶ 104-106. In that report, Dr.

 Clark made several allegations that uCloudlink encouraged others to infringe products in the

 United States. See id. However, Dr. Clark failed to allege any pre-suit knowledge of the ʼ689

 patent by uCloudlink, which is a requirement for establishing indirect infringement. See Global-

 Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 765-766 (2011). At his deposition in this case,

 Dr. Clark even alluded to this deficiency. See Ex. C (2/15/19 Clark Dep. Tr.) at 100:10-18 (“Q.

 Do you plan on offering any testimony regarding whether uCloudlink had knowledge of the

 patent or knowledge of infringement? A. I don’t know. To the extent it’s not in my report, I

 mean, you guys would probably argue that I’m precluded.”).

         Further, even if Dr. Clark’s report was not deficient in this regard, there is no admissible

 evidence to support such a charge. See uCloudlink’s Motion in Limine No. 8. Notably, the


DB1/ 102827073.8                                   4
 Court granted uCloudlink’s summary judgment motion of no pre-suit damages because

 uCloudlink did not have actual notice of infringement of the S1 device until SIMO filed its

 amended complaint. See Order on Mots. for Summ. J. (Dkt. No. 131). Accordingly, Dr. Clark

 should not be permitted to offer any opinions or testimony as to any alleged pre-suit knowledge

 of the ʼ689 patent by uCloudlink.

          d)       Dr. Clark Should be Precluded from Offering Opinions at Trial as to
                   Damages Because No Such Opinions Were Properly Disclosed

          Dr. Clark is purported to be a technical expert who will testify as to infringement and

 validity. See, e.g., Ex. A (Clark Initial Rpt.) at ¶ 5; Ex. B (Clark Rebuttal Rpt.) at ¶ 4. However,

 Dr. Clark is not purported to be a damages expert. Indeed, Dr. Clark did not offer any opinion

 concerning damages in either of his reports. Accordingly, Dr. Clark should not be permitted to

 offer any opinions or testimony as to damages.

          e)       Mr. Martinez Should be Precluded from Offering Opinions at Trial as to
                   Lost Profits Because No Such Opinions Were Properly Disclosed

          SIMO’s expert Mr. Christopher Martinez set forth his opinions concerning damages in

 his expert report dated January 14, 2019. See Ex. E (January 14, 2019 Expert Rpt. of Mr.

 Christopher Martinez) (“Martinez Rpt.”). In that report, although Mr. Martinez included a

 summary of general legal principles on lost profits, he offered no opinions concerning lost profits

 related to any Accused Product at issue in this case. See Ex. E (Martinez Rpt.) at ¶¶ 69-71. At

 his deposition in this case, Mr. Martinez confirmed that he did not perform any lost profits

 analysis. See, e.g., Ex. F (2/5/19 Martinez Dep. Tr.) at 68:21-23 (“Q. So did you do a lost

 profits analysis for SIMO? A. No.”). Accordingly, Mr. Martinez should not be permitted to

 offer any opinions or testimony as to lost profits.




DB1/ 102827073.8                                   5
          f)       Mr. Martinez Should be Precluded from Offering Opinions at Trial as to
                   Willful Blindness and Damages Based on Any Alleged Willful Infringement
                   Because No Such Opinions Were Properly Disclosed

          In his report, although Mr. Martinez makes passing reference to SIMO’s attempt to

 uCloudlink’s alleged willful blindness to the ’689 patent, he offered no opinions concerning this

 theory. See Ex. E (Martinez Rpt.) at ¶¶ 77-78. In addition, at his deposition in this case, Mr.

 Martinez suggested that he would rely on willfulness to change his damages calculation. See,

 e.g., Ex. F (2/5/19 Martinez Dep. Tr.) at 13:10-14 (“[W]illfulness … would impact the overall

 reasonable royalty because it would change the damages period perhaps.”). However, Mr.

 Martinez failed to offer any opinions on the merits of willfulness or willful blindness in his

 report. Moreover, as set forth in uCloudlink’s Motion in Limine No. 3, any evidence of

 willfulness is irrelevant, belated, inadmissible hearsay, and prejudicial to uCloudlink under

 Federal Rules of Evidence 402, 403, and/or 802. Accordingly, Mr. Martinez should not be

 permitted to offer any opinions or testimony as to willful blindness.

         g)        Mr. Martinez Should be Precluded from Offering Opinions at Trial as to His
                   Global Damages Calculation

         The Court should preclude Mr. Martinez from offering opinions regarding “estimating

 the value of an international data use stemming from sales of hotspots sold in the United States”

 and any conclusion based on or stemming from such “estimation.” Ex. F (2/5/19 Martinez Dep.

 Tr.) at 198:1-199:13. Mr. Martinez testified that he would make such an estimation by

 multiplying the number of uCloudlink’s accused hotspots by the number of day passes purchased

 per hotspot, which would ultimately yield a proxy for the number of day passes sold to

 customers who purchased a hotspot in the United States. Id. at 198:13-23. He further testified

 that since he did not have information as to the “number of hotspots sold to customers who

 purchased hotspots in the United States with respect to uCloudlink products,” he would rely on


DB1/ 102827073.8                                  6
 “Skyroam statistic as a proxy” and use the “document produced by Skyroam that shows the

 number of day passes purchased per Skyroam hotspot.” Id. at 199:5-13; see SIMO_0264149.

 However, as Mr. Martinez admitted at his deposition in this case, the aforementioned analysis

 was never disclosed in his expert report even though the data (SIMO_0264149) allegedly

 necessary for the analysis was available to him all along. Ex. F (2/5/19 Martinez Dep. Tr.) at

 206:3-207:17 (“Q. Did you perform this analysis in your expert report? A. No, I did not.”).

 Accordingly, Mr. Martinez should not be allowed to offer any opinions or testimony regarding

 the value of international data use stemming from sales of hotspots sold in the United States.

 2.       Motion in Limine No. 2 to Preclude Any Evidence or Argument Relating to the
          Alleged Misappropriation of Trade Secrets or the Misappropriation of Documents
          by Mr. Bin Wang

          SIMO, in a blatant attempt to circumvent this Court’s order precluding SIMO from

 alleging trade secret misappropriation claims in this case, now seeks to introduce the same exact

 trade secret allegations this Court found to be prejudicial and “almost entirely irrelevant to the

 question of whether uCloudlink infringed SIMO’s patents.” Mem. Denying Pl.’s Req. to Amend

 Compl. (Dkt. No. 66) at 3. SIMO’s motives are transparent. SIMO seeks to prejudice

 uCloudlink by making allegations of trade secret misappropriation or Mr. Wang’s alleged

 misappropriation of documents under the guise that these are allegations of willfulness, willful

 blindness, and/or secondary considerations. This Court has already ruled on this issue. SIMO

 should not be allowed to admit irrelevant and highly prejudicial evidence under a false pretext.

          SIMO seeks to introduce the alleged evidence of trade secret misappropriation in one or

 more ways. For example, SIMO, through its technical expert Dr. Clark, seeks to include

 allegations of trade secret misappropriation disguised as “objective indicia of non-obviousness.”

 See Ex. B (Clark Rebuttal Rpt.) at ¶¶ 227-230. However, Dr. Clark does not even attempt to

 hide the fact that these are indeed trade secret misappropriation allegations. In his rebuttal expert

DB1/ 102827073.8                                   7
 report, Dr. Clark notes that SIMO filed counterclaims against uCloudlink for misappropriation of

 trade secrets, and then copies, word for word, portions of the trade secret allegations SIMO filed

 in the Northern District of California case (Case No. 3:18-cv-05031-EMC) into his expert report.

 See Ex. B (Clark Rebuttal Rpt.) at ¶ 229. And while Dr. Clark alleges that this is evidence of

 copying, he also characterizes uCloudlink’s alleged actions as misappropriation of SIMO’s

 patented technology. See Ex. B (Clark Rebuttal Rpt.) at ¶ 230 (“Thus, there is evidence that not

 only did uCloudlink misappropriated [sic] Skyroam’s confidential information, it also copied

 Skyroam’s patented technology in uCloudlink accused products.”).

          SIMO also seeks to introduce evidence of alleged trade secret misappropriation through

 its damages expert, Mr. Martinez, as “willfulness” and/or “willful blindness.” See Ex. E

 (Martinez Rpt.) at ¶ 77 (stating that it is his understanding that SIMO “is claiming, or intends to

 claim … willful blindness”); see also Ex. F (2/5/19 Martinez Dep. Tr.) at 106:15-22, 107:9-22

 (testifying that there were allegations of copying that may show knowledge of the patent). SIMO

 also included this evidence to support its willfulness allegations in its opposition to uCloudlink’s

 summary judgment motion. See Pl.’s Opp’n to Def.’s Mot. for Summ. J. (Dkt. No. 94) at 21, 23

 (“Moreover, a former SIMO employee who went to work for Defendants and stole Defendants’

 trade secret information had intimate knowledge of SIMO’s patents. RSOF ¶¶ 133-134… .

 Defendants (and/or its affiliate entities) hired at least one former SIMO employee… . RSOF ¶¶

 133-134.”).

          Nothing has changed since this Court’s order precluding SIMO from alleging trade secret

 misappropriation in this case. SIMO’s allegations are still prejudicial to uCloudlink and are

 entirely irrelevant to the question of whether uCloudlink infringes SIMO’s patent. Importantly,

 the misappropriation of alleged confidential information has nothing to do with whether



DB1/ 102827073.8                                  8
 uCloudlink “copied” public information disclosed in SIMO’s patent. SIMO cannot have it both

 ways. Either, its information is confidential, or it was disclosed in its publicly available patent.

 See On-Line Tech. v. Bodenseewerk Perkin-Elmer, 386 F.3d 1133, 1141 (Fed. Cir. 2004)

 (“[I]nformation that is disclosed in a patent or contained in published materials reasonably

 accessible to competitors does not qualify for protection [as a trade secret].”) (internal citations

 omitted). Additionally, as the Court stated on the record at the October 19th claim construction

 hearing, “under Rule 403 … [the] prejudicial effect [of trade secret misappropriation] to the

 patent issues would substantially outweigh its probative value.” Dt. No. 67 at 83; see also Mem.

 Denying Pl.’s Req. to Amend Compl. (Dkt. No. 66) at 3 (“[T]he risk that the jury would simply

 view the evidence [of trade secret misappropriation] as proof of uCloudlink’s propensity for

 underhanded dealings substantially outweighs any marginal probative value.”).

          Further, this Court has already ruled that SIMO’s complaint (both the original and the

 amended complaint) failed to include allegations of willfulness. See Mem. Denying Pl.’s Req. to

 Amend Compl. (Dkt. No. 70); see also uCloudlink’s Mot. in Lim. No. 3. Thus, SIMO should not

 be allowed to backdoor its willfulness allegations at this stage.

          Any attempt by SIMO’s damages expert Mr. Martinez to rely on a theory of willful

 blindness would be improper because willful blindness is irrelevant to SIMO’s pre-suit damages

 theory. There are only “two mechanisms for patentees to start the clock running for infringement

 damages: constructive notice by marking and actual notice of infringement.” Clancy Sys. Int’l,

 Inc. v. Symbol Tech., Inc., 953 F. Supp. 1170, 1172 (D. Colo. 1997). The notice determination

 “focus[es] on the action of the patentee, not the knowledge or understanding of the infringer.”

 Merck & Co. v. Mediplan Health Consulting, Inc., 434 F. Supp. 2d 257, 263 (S.D.N.Y. 2006)

 (quoting Amsted Indus., Inc. v. Buckeye Steel Castings Co., 24 F.3d 178, 187 (Fed. Cir. 1994)).



DB1/ 102827073.8                                   9
 As this Court stated in Merck, “[i]n this analysis, defendants’ knowledge of the patent or of

 its infringement is ‘irrelevant.’” 434 F. Supp. 2d at 263-264 (quoting Amsted, 24 F.3d at 187).

          Moreover, SIMO already tried – and failed – to advance its position that being willfully

 blind to the patent-in-suit is having actual knowledge of the patent when it sought to file a

 second amended complaint to allege willful infringement of the ’689 patent. See Mem. Denying

 Pl.’s Mot. for Leave to Amend (Dkt. No. 70). This Court denied SIMO’s request to add any

 “additional factual allegations regarding willful infringement,” which include SIMO’s inapposite

 “willful blindness” argument. See id.

          Any evidence of alleged misappropriation of trade secrets – whether under the guise of

 copying, willfulness, or willful blindness – should be excluded as irrelevant and unfairly

 prejudicial to uCloudlink under Federal Rules of Evidence 402 and 403. Accordingly, SIMO

 should be precluded from offering into evidence SIMO’s proposed trial exhibits 17, 25-27, 99-

 104, 106, 113, 124, 125, 154-158, 172, 179-181, 195, 226, 227, 230, 282-289, 291, 375, 376,

 387-397, 400,2 which relate solely to the issue of whether Bin Wang misappropriated trade

 secrets, the deposition designations of Mr. Wang, and any testimony from any witnesses related

 to any alleged misappropriation of trade secrets, copying, willfulness, or willful blindness,

 including the opinions contained in paragraphs 227-230 of Dr. Clark’s Feb. 14, 2019 Rebuttal

 Expert Report (Ex. B) and paragraph 77 of Mr. Martinez’s Jan. 1, 2019 Expert Report (Ex. E).

 3.       Motion in Limine No. 3 to Preclude Any Evidence or Argument Relating to
          Willfulness

          As discussed in uCloudlink’s Motion in Limine No. 2, SIMO’s allegation of willfulness

 based on alleged trade secret misappropriation is prejudicial and the allegations of trade secret



 2
  uCloudlink only objects to SIMO’s proposed trial exhibits 226, 230, and 397 to the extent they
 contain inadmissible evidence as set forth in this motion in limine.

DB1/ 102827073.8                                  10
 misappropriation are irrelevant to the issue of infringement of SIMO’s patents. Indeed, the Court

 has already ruled on this exact issue. Mem. Denying Pl.’s Req. to Amend Compl. (Dkt. No. 66).

          The Court has also denied SIMO’s request for leave to file a second amended complaint

 to allege willful infringement. See Mem. Denying Pl.’s Mot. for Leave to Amend (Dkt. No. 70).

 Undeterred, SIMO continues to allege that it is entitled to argue willfulness, while in the same

 breath, conceding that the Court ruled otherwise. See Pl.’s Opp’n to Def.’s Statements of

 Material Fact on Mot. for Summ. J. (Dkt. No. 93) at 24 (“SIMO sought to amend its complaint to

 include an allegation of willful infringement, which was denied by this Court on January 21,

 2019. Dkt. 70. SIMO believes there is sufficient evidence to establish willful infringement and

 intends to seek leave from the Court to conform the pleadings to the evidence that Defendants

 willfully infringed the ’689 patent, and continue to do so.”). At least because the Court has

 already ruled on this matter, any evidence of willfulness should be excluded as irrelevant and

 prejudicial.

          In SIMO’s belated attempt to save its willfulness allegations, it has set forth an entirely

 new theory of willfulness in its opposition to uCloudlink’s summary judgment motion based on

 “alleged” knowledge of the ’689 patent. See Pl.’s Opp’n to Def.’s Mot. for Summ. J. (Dkt. No.

 94). However, any evidence of this new willfulness theory should be excluded as moot, based

 on the Court’s Summary Judgment Order, which found no pre-suit damages and that actual

 notice of infringement was not given until August 13, 2018, at the earliest. See Order on Mots.

 for Summ. J. (Dkt. No. 131). Additionally, this evidence should be excluded as untimely,

 inadmissible hearsay, and prejudicial.

          As an example of SIMO’s clear attempts to work this theory into evidence, SIMO, for the

 first time in its opposition to uCloudlink’s summary judgment motion, claims that willfulness



DB1/ 102827073.8                                   11
 can be proven through hearsay statements made during a deposition. Specifically, SIMO alleges

 that statements by Mr. Zeng Rongrong about Dr. Thomas Gong’s knowledge of the parent patent

 to the ’689 patent establish willfulness. See, e.g., Pl.’s Opp’n to Def.’s Mot. for Summ. J. (Dkt.

 No. 94) at 21; Pl.’s Opp’n to Def.’s Statements of Material Facts (Dkt. No. 93) at ¶¶ 121-124.

 First, these statements amount to nothing more than inadmissible hearsay under Federal Rule of

 Evidence 802. Second, even if these statements were considered, they do not definitively point

 out what Dr. Gong’s knowledge was. Indeed, in response to the question, “Did Dr. Gong review

 the ʼ735 patent?,” Mr. Zeng stated that he did not know, but he thought Dr. Gong did. See Ex. G

 (11/8/18 Zeng Dep. Tr.) at 65-67.

          Further, Mr. Zeng’s testimony belies SIMO’s arguments. Mr. Zeng testified that

 uCloudlink did not conduct an analysis of whether its products infringed. See Ex. G (11/8/18

 Zeng Dep. Tr.) at 66:24-67:5 (“Our products were launched or released before learning about the

 ʼ735 patent. So there’s no reason for us and no need for us to consider third-party patents,

 including the ’735 patent.”). However, this Court ruled that notice of infringement was not given

 until August 13, 2018, at the earliest. See Order on Mots. for Summ. J. (Dkt. No. 131). Thus,

 this issue is moot. Accordingly, SIMO’s willfulness theories are irrelevant, belated,

 inadmissible hearsay, and prejudicial to uCloudlink and should be excluded under Federal Rules

 of Evidence 402, 403, and/or 802.

 4.      Motion in Limine No. 4 to Preclude Evidence or Argument Relating to Any Alleged
         Failure to Produce or Disclose Certain Evidence During Discovery

         The parties should be precluded from mentioning or referring to any discovery disputes

 between the parties and/or motions to compel that are or were at any point pending before the

 Court in this matter or any other because such matters are irrelevant to issues presented at trial,

 and would be prejudicial to uCloudlink under Federal Rules of Evidence 402 and 403.


DB1/ 102827073.8                                  12
          Specifically, SIMO should be precluded from suggesting that uCloudlink should have

 produced documents or information that it was neither asked to provide nor required to produce,

 including any evidence, testimony, or reference to uCloudlink’s global sales, profits, and revenue

 from the Accused Products. For example, in his expert report, SIMO’s damages expert Mr.

 Martinez stated:

         I understand that uCloudlink has not produced data or documents quantifying the
         volume or dollar value of data services provided to customers using Accused
         Devices outside of the United States. Therefore, as of this January 14, 2019, I
         have not been able to quantify the totality of the damages suffered by SIMO based
         on the allegations it has asserted against uCloudlink.

 Ex. E (Martinez Rpt.) at ¶ 13.

         However, during a telephone conference on January 2, 2019, this Court denied SIMO’s

 application for a motion to compel uCloudlink to produce documents or information regarding

 discovery of international sales information. Indeed, the manufacture, sale, and use of a product

 outside the United States is not an act of infringement, rendering global sales information

 irrelevant in the instant case. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 454-455

 (2007); Rotec Indus., Inc. v. Mitsubishi Corp., 215 F.3d 1246, 1251 (Fed. Cir. 2000).

         In addition, given the small market share uCloudlink possesses in the United States, the

 amount of global sales would dwarf the sales of the Accused Products actually at issue in the

 present case. Thus, any information regarding the Accused Products’ global revenue or profit

 would “skew the damages horizon for the jury” and confuse the jury into thinking that the global

 sales are relevant. LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 68 (Fed. Cir.

 2012). Accordingly, reference to any discovery dispute should be excluded as being unfairly

 prejudicial under Federal Rules of Evidence 402 and 403, including the opinions contained in

 paragraph 13 of Mr. Martinez’s January 14, 2019 Expert Report (Ex. E).



DB1/ 102827073.8                                 13
 5.       Motion in Limine No. 5 to Preclude Evidence or Argument Relating to Skyroam’s
          Products Allegedly Practicing the ʼ689 Patent

          In his initial report, SIMO’s expert Dr. Clark describes two Skyroam products – the

 Skyroam 3GMate Plus and the Skyroam Solis – and alleges that “at least [these products]

 practice at least claims 8 and 11-14 of the ’689 patent.” Ex. A (Clark Initial Rpt.) at ¶¶ 5, 97; §§

 V.5, V.6, and VII. Dr. Clark makes similar allegations in his rebuttal report. See Ex. B (Clark

 Rebuttal Rpt.) at ¶¶ 223-224. SIMO should be precluded from offering any evidence that

 Skyroam’s products allegedly practice the ’689 patent because it is not relevant to the issue of

 damages, or any other issue, in this case.

         As an initial matter, the actual plaintiff in this case, SIMO, does not manufacture

 anything, thus rendering its reference to Skyroam’s products irrelevant. Moreover, Skyroam’s

 products are certainly not relevant to the issue of alleged infringement by uCloudlink. The only

 apparent relevance of Skyroam’s products in this case may relate to the issue of lost profits

 because lost profits are determined based on the plaintiff’s losses. However, as set forth in

 uCloudlink’s Motion in Limine No. 1 (part e), SIMO’s damages expert Mr. Martinez failed to

 offer any opinions concerning lost profits related to any Accused Product at issue in this case,

 and he admitted as much in his deposition. See Ex. F (2/5/19 Martinez Dep. Tr.) at 68:12-20 (“I

 am not assessing lost profits… . I’m not concluding that lost profits are the appropriate measure

 in this instance.”).

         Further, Skyroam’s products are not relevant to any other issues, such as marking,

 because Skyroam does not mark its products, a fact which SIMO admits. See, e.g., SIMO’s

 Opp’n to Def.’s Mot. for Summ. J. (Dkt. No. 118) at 25 (“SIMO has provided actual notice to

 uCloudlink, and therefore, no constructive notice is required to recover pre-suit damages.”)

 (emphasis in original). Nor are Skyroam’s products relevant to the issues of willfulness and


DB1/ 102827073.8                                  14
 secondary considerations. As discussed in Motion in Limine No. 3, there is no evidence of

 willful infringement and even if there was, Skyroam’s products are not relevant to a

 determination of willfulness. To establish willful infringement, SIMO must show that

 uCloudlink acted despite a risk of infringement that was “either known or so obvious that it

 should have been known to the accused infringer.” Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S.

 Ct. 1923, 1930 (2016). Skyroam’s products have no bearing on this analysis.

          Skyroam’s products are also unrelated to the issue of secondary considerations. To rely

 on copying as a secondary consideration of non-obviousness, “a nexus between the copying and

 the novel aspects of the claimed invention must exist for evidence of copying to be given

 significant weight in an obviousness analysis.” W.M. Wrigley Jr. Co. v. Cadbury Adams U.S.A.

 L.L.C., 683 F.3d 1356, 1364 (Fed. Cir. 2012). SIMO has not alleged that any of the alleged

 copying related to the patentable features, and thus, cannot demonstrate this requisite nexus.

 Rather, SIMO’s only allegation of copying relates to the alleged misappropriation by Mr. Wang.

 Accordingly, Skyroam’s products are not relevant to secondary considerations.

         For at least these reasons, any evidence or argument relating to Skyroam’s products

 allegedly practicing the ’689 patent should be excluded as irrelevant and unfairly prejudicial to

 uCloudlink under Federal Rules of Evidence 402 and 403, including SIMO’s proposed trial

 exhibits 2, 17, 20 23, 24, 82, 95-98, 124, 247, 248, 275, 277-281, 285, 385, and 386, which relate

 solely to the issue of whether Skyroam’s products allegedly practice the ’689 patent, and any

 testimony from witnesses related to any of Skyroam’s products allegedly practicing the ’689

 patent, including the statements contained in paragraphs 5 and 97, and sections V.5, V.6, and VII

 of Dr. Clark’s Initial Expert Report (Ex. A), and paragraphs 223-224 of Dr. Clark’s February 14,

 2019 Rebuttal Expert Report (Ex. B).



DB1/ 102827073.8                                 15
 6.       Motion in Limine No. 6 to Preclude Evidence or Argument Relating to Any Alleged
          Damages to Skyroam

          Skyroam, Inc. is a wholly-owned subsidiary of SIMO, but is not a party to this action. As

 such, as an initial matter, evidence or argument relating to any alleged damages to Skyroam is

 irrelevant and would unfairly prejudice uCloudlink under Federal Rules of Evidence 402 and

 403. SIMO’s entire damages theory focuses on alleged damages to Skyroam, not alleged

 damages to SIMO. See, e.g., Ex. E (Martinez Rpt.) at ¶ 194 (“In this instance, the parties would

 have entered into an agreement for a reasonable royalty for license rights to the Patent-in-Suit

 based on Skyroam’s strategic licensing plans shortly before the hypothetical negotiation. The

 royalty rates would be derived from

                        (emphasis added). Because Skyroam is not a party to this action, any

 evidence of alleged damages to that entity is irrelevant and should be excluded.

          Even if SIMO somehow overcame this initial hurdle, Skyroam’s alleged damages would

 only be relevant, if at all, under a lost profits theory and not a reasonable royalty theory. Under a

 lost profits theory, a plaintiff is only entitled to damages attributed to a non-party wholly-owned

 subsidiary of the plaintiff if the subsidiary’s damages “flow inexorably” to the plaintiff. See

 Mars, Inc. v. Coin Acceptors, Inc., 527 F.3d 1359, 1367 (Fed. Cir. 2008), recalled and amended

 on other grounds by Mars, Inc. v. Coin Acceptors, Inc., 557 F.3d 1377 (Fed. Cir. 2009). This

 doctrine is not applicable when the measure of damages is a reasonable royalty, i.e., the measure

 of damages sought by SIMO. But in a reasonable royalty analysis, Skyroam would not be a

 party in a hypothetical negotiation because




                                                                 Therefore, evidence of alleged


DB1/ 102827073.8                                  16
 damages to Skyroam is not relevant for determining a reasonable royalty. However, as set forth

 in uCloudlink’s Motion in Limine No. 1 (part e), Mr. Martinez failed to offer any opinions

 concerning lost profits related to any Accused Product at issue in this case, and he admitted as

 much in his deposition.

          Accordingly, any evidence or argument relating to any alleged damages to Skyroam

 should be excluded as irrelevant and unfairly prejudicial to uCloudlink under Federal Rules of

 Evidence 402 and 403, including SIMO’s proposed trial exhibits 1, 3-19, 21, 22, 30, 47, 48, 87,

 88, 107, and 110, which relate solely to the issue of whether Skyroam’s products allegedly

 practice the ’689 patent, and any testimony from witnesses related to any of Skyroam’s products

 allegedly practicing the ’689 patent, including the statements contained in paragraphs 79-197 and

 199-203 of Mr. Martinez’s January 14, 2019 Expert Report (Ex. E).

 7.       Motion in Limine No. 7 to Preclude Evidence or Argument Comparing the Accused
          Products to Any of Skyroam’s Products

          To the extent SIMO is allowed to discuss its own products, SIMO should be precluded

 from offering any evidence that uCloudlink’s products are comparable (or the same) as

 Skyroam’s products. Patent infringement is determined by comparing properly construed claims

 to the accused products. See, e.g., Markman v. Westview Instruments, Inc., 52 F. 3d 967, 976

 (Fed. Cir. 1995); In re Omeprazole Patent Litigation, 490 F. Supp. 2d 381, 415 (S.D.N.Y. 2007).

         Federal Circuit precedent establishes that “it is error for a court to compare in its

 infringement analysis the accused product or process with the patentee’s commercial

 embodiment or other version of the product or process; the only proper comparison is with the

 claims of the patent.” Zenith Labs., Inc. v. Bristol-Meyers Squibb Co., 19 F.3d 1418, 1423 (Fed.

 Cir. 1995); see also Catalina Lighting, Inc. v. Lamps Plus, Inc., 295 F.3d 1277, 1286 (Fed. Cir.

 2002); SRI Int’l v. Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1121 (Fed. Cir. 1985). In view


DB1/ 102827073.8                                   17
 of this principle, courts have granted motions in limine precluding the parties from comparing at

 trial accused products with preferred or commercial embodiments of the patented invention. See,

 e.g., Saffran v. Johnson & Johnson, No. 2:07–CV–451 (TJW), 2011 WL 10857558, at *1 (E.D.

 Tex. Jan. 13, 2011). Accordingly, any comparison of Skyroam’s products to uCloudlink’s

 products is entirely irrelevant and will only serve to confuse the jury and prejudice uCloudlink,

 and any such evidence should be excluded under Federal Rules of Evidence 402 and 403.

 8.      Motion in Limine No. 8 to Preclude Evidence or Argument Relating to Indirect
         Infringement

         To establish liability for indirect infringement under either a contributory or inducement

 theory, SIMO must show that uCloudlink had knowledge of the patents-in-suit before SIMO

 filed its complaint in this case. See Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754,

 765-766 (2011). But there is no admissible evidence showing that uCloudlink had pre-suit

 knowledge of the ʼ689 patent.

          First, as set forth in uCloudlink’s Motion in Limine No. 1 (part c), Dr. Clark failed to

 include any evidence of alleged pre-suit knowledge of the ʼ689 patent by uCloudlink in his

 expert reports. Moreover, neither Dr. Clark nor any other SIMO expert is permitted to make

 inferences about the intent required for indirect infringement. See AU New Haven, L.L.C. v.

 YKK Corp., 15-CV-3411 (GHW)(SN), 2019 WL 1254763, at *13 (S.D.N.Y. Mar. 19, 2019)

 (“Because science has not yet invented a way to read minds, ‘inferences about the intent or

 motive of parties or others lie outside the bounds of expert testimony.’ Instead, juries must

 answer questions of intent with the lay tools that they always have: examination of testimony and

 documents, and assessment of credibility.”) (quoting In re Rezulin Prods. Liability Litigation,

 309 F. Supp. 2d 531, 547 (S.D.N.Y. 2004)).




DB1/ 102827073.8                                   18
          Second, as further set forth in uCloudlink’s Motion in Limine No. 2, any attempt by

 SIMO to prove pre-suit knowledge of the ʼ689 patent by way of Mr. Bin Wang’s alleged

 misappropriation of trade secrets would contravene this Court’s order preluding such evidence.

 See Mem. Denying Pl.’s Req. to Amend Compl. (Dkt. No. 66). Third, as further set forth in

 uCloudlink’s Motion in Limine No. 3, Mr. Zeng Rongrong’s statements about Dr. Gong’s

 alleged pre-suit knowledge of the ’735 patent were untimely raised in SIMO’s opposition to

 uCloudlink’s summary judgment motion, inadmissible hearsay, and unfairly prejudicial to

 uCloudlink. Finally, the Court granted uCloudlink’s summary judgment motion of no pre-suit

 damages because uCloudlink did not have actual notice of infringement of the S1 device until

 SIMO filed its amended complaint. See Order on Mots. for Summ. J. (Dkt. No. 131).

 Accordingly, any evidence or argument relating to indirect infringement should be excluded

 under Federal Rules of Evidence 402, 403, and/or 802.

 9.      Motion in Limine No. 9 to Preclude Reference to the “Presumption of Validity”

         The parties should be precluded from stating that a patent is presumed valid since this

 presumption is already accounted for in the elevated burden of proof and any reference to the

 “presumption of validity” would confuse the jury to the extent that the jury would be required to

 consider both that phrase and the Court’s instructions on the burden of proof. See Chiron Corp.

 v. Genentech, Inc., 363 F.3d 1247, 1258-59 (Fed. Cir. 2004). Thus, SIMO should be precluded

 from mentioning the presumption of validity (e.g., that the ’689 Patent is presumed valid).

 10.     Motion in Limine No. 10 to Preclude Evidence or Argument Relating to the Absence
         of Any Witness at Trial

         The parties took extensive discovery in this case. SIMO deposed eleven uCloudlink

 witnesses and it designated testimony from nine of these witnesses. The parties will be

 streamlining their case to present to the jury and it is not possible for uCloudlink to call every


DB1/ 102827073.8                                  19
 witness who was deposed in relation to this case. SIMO should be precluded from introducing

 any argument or evidence referring to the absence of any witness at trial in a negative way such

 as suggesting that the reason for the absence is that the testimony of the absent witness would be

 detrimental or harmful to uCloudlink’s defense. SIMO is not prejudiced by the absence of any

 uCloudlink witness testifying at trial because SIMO can offer deposition testimony of any of

 these witnesses that is relevant to its case. Accordingly, such an argument or evidence is both

 irrelevant and unfairly prejudicial to uCloudlink and therefore should be excluded under Federal

 Rules of Evidence 402 and 403.

 11.      Motion in Limine No. 11 to Preclude SIMO From Using Derogatory References
          Regarding uCloudlink

          This Court should preclude the use of derogatory and pejorative references concerning

 uCloudlink, including references to defendant Hong Kong uCloudlink Network Technology

 Limited being a Chinese company and references to uCloudlink’s employees and witnesses

 being of Chinese descent. Such references have no probative value to any claim or defense in

 this case. Moreover, they present a significant danger of causing unfair prejudice, confusing the

 issues, and misleading the jury at least because they conjure negative stereotypes about

 companies that manufacture products in China, which is a lawful activity. See Hersko v. United

 States, No. 13-CV-3255 (JLC), 2016 WL 6126461, at *14 (S.D.N.Y. Oct. 20, 2016) (granting

 motion in limine to preclude testimony that posed a risk of improper “cultural stereotyping”);

 see also Gearhart v. Uniden Corp. of Am., 781 F.2d 147, 153 (8th Cir. 1986) (“[R]epeated

 references to Far Eastern parent corporations and ‘foreign goods’ or ‘foreign products’ could

 prejudicially appeal to xenophobia and the current United States-Japanese trade imbalance.”); In

 re Heparin Prod. Liab. Litig., No. 1:08hc600000 et al., 2011 WL 1059660, at *11 (N.D. Ohio

 Mar. 21, 2011) (“The risk of racial or ethnic stereotyping is substantial, appealing to bias, guilt


DB1/ 102827073.8                                  20
 by association, and even xenophobia.”). Such references would be especially likely to mislead

 the jury given that uCloudlink is a legitimate business with a long and successful history.

          In addition, any reference to uCloudlink’s employees or witnesses being of Chinese

 descent should be precluded because this too presents a serious risk of causing unfair prejudice,

 confusing the issues, and misleading the jury by conjuring irrelevant racial or ethnic stereotypes.

 See United States v. Cruz, 981 F.2d 659, 664 (2d Cir. 1992) (finding the “[i]njection of a

 defendant’s ethnicity into a trial” to be “self-evidently improper and prejudicial for reasons that

 need no elaboration”). Accordingly, such references are both irrelevant and unfairly prejudicial

 to uCloudlink and therefore should be precluded under Federal Rules of Evidence 402 and 403.

 12.      Motion in Limine No. 12 to Preclude Testimony or Argument Regarding the
          Smallest Saleable Patent Practicing Unit of the Accused Products As Relating to the
          Issue of Infringement

          The Court should preclude SIMO from arguing or introducing evidence about the

 “smallest salable patent practicing unit” in connection with SIMO’s infringement claims.

          The “smallest saleable patent practicing unit” can be used as a royalty base in

 determining the measure of damages awarded after infringement is found. See Tomita Techs.

 U.S.A., L.L.C. v. Nintendo Co., No. 11 Civ. 4256 (JSR), 2013 WL 4101251, at *7-8 (S.D.N.Y.

 Aug. 14, 2013).

         Nevertheless, in its summary judgment motion, SIMO pointed to references by

 uCloudlink’s experts on the “smallest saleable patent practicing unit” in order to argue that the

 Accused Products infringe the ’689 patent. See Pl.’s Mot. for Summ. J. (Dkt. No. 83) at 7

 (alleging in its section entitled, “The Accused Products Infringe Claim 8 of the ’689 Patent” that

 “[t]o the extent that Defendants’ later attempt to disavow … their experts’ testimony regarding

 the smallest saleable patent practicing unit, it is also undisputed that each Accused Product also

 includes ‘programs, communication circuitry, authentication data stored on a subscribed identify

DB1/ 102827073.8                                  21
 module (SIM) card and/or in memory and non-local calls database’”). This is improper and

 contrary to the law. As such, referencing the “smallest saleable patent practicing unit” in

 connection with its infringement arguments at trial will only serve to confuse the jury and

 thereby unduly prejudice uCloudlink.

         Thus, uCloudlink respectfully requests the Court to preclude SIMO from arguing or

 introducing evidence about the smallest saleable patent practicing unit in connection with its

 infringement claims. See FED. R. EVID. 402 & 403.

 13.     Motion in Limine No. 13 to Preclude Evidence or Argument Regarding uCloudlink’s
         Counsel’s Involvement with the Parent Patent Application to the ’689 Patent

         Morgan, Lewis and Bockius LLP (“Morgan Lewis”), uCloudlink’s counsel in this case,

 was retained by Mino Wireless USA Inc. to file U.S. Patent Application No. 12/039,646 (“the

 ’646 application”), the application to which the ’689 patent’s application claims priority. Mino

 Wireless was a prior owner of the ’646 application before it was ultimately assigned to SIMO

 Holdings Inc., the plaintiff in this case. The ’646 application matured into U.S. Patent No.

 8,116,735 (“the ’735 patent”). The parties stipulated that the ’735 patent is not at issue in this

 case. See Stipulation Regarding Dismissal of Count I of SIMO’s Am. Compl. (The ’735 Patent)

 (Dkt. No. 71). Therefore, as an initial matter, Morgan Lewis’ prior involvement with the ’646

 application is irrelevant. Furthermore, Morgan Lewis merely filed the ’646 application, and did

 so on behalf of an entity that is not a party to this litigation; another law firm prosecuted the

 application. Should SIMO seek to insinuate that Morgan Lewis’ filing of the ’646 application, or

 any other alleged involvement with that application, has any bearing on uCloudlink’s positions in

 this case, such an attack would be inadmissible under Federal Rule of Evidence 403. There is no

 probative value derivable from this argument, let alone any value that would outweigh the unfair

 prejudice to uCloudlink. See FED. R. EVID. 401, 403. Accordingly, evidence or argument


DB1/ 102827073.8                                   22
 regarding Morgan Lewis’ involvement with the ’646 patent application is both irrelevant and

 unfairly prejudicial to uCloudlink and therefore should be precluded under Federal Rules of

 Evidence 402 and 403.

 14.      Motion in Limine No. 14 to Preclude Evidence or Argument Regarding Any Pre-
          Suit Activities by uCloudlink and Pre-Suit Damages

          uCloudlink further requests the Court to preclude SIMO from referencing or making

 argument about damages prior to the date this action was filed. This Court granted summary

 judgment of no pre-suit damages, finding that SIMO did not give actual notice of infringement

 until August 13, 2018, at the earliest. See Order on Mots. for Summ. J. (Dkt. No. 131). But

 because Mr. Martinez has provided opinions that the damages period began in August 2017, an

 order from the Court in limine is required to ensure SIMO does not introduce evidence to the

 jury that would be contrary to the Court’s summary judgment order. See, e.g., Ex. E (Martinez

 Rpt.) at ¶ 15. Given this Court’s opinion that there are no pre-suit damages, SIMO and its fact

 and expert witnesses should be precluded from providing any testimony or evidence relating to

 pre-suit damages.

 15.      Motion in Limine No. 15 to Preclude Evidence or Argument Regarding the Order
          and Opinion on the Motions for Summary Judgment

          On April 12, 2019, the Court issued an Order on the parties’ summary judgment motions

 (Dkt. No. 131). The Court’s opinion regarding these motions is expected to issue before trial. In

 its Order, the Court found uCloudlink infringed claims 8 and 11 of the ʼ689 Patent. As to the

 remaining Asserted Claims, it is SIMO’s burden to prove infringement. See Uniloc U.S.A., Inc.

 v. Microsoft Corp., 632 F.3d 1292, 1301 (Fed. Cir. 2011). Because this Order did not address

 infringement of all claims, any reference to this Order will likely confuse the jury into thinking

 all of the claims were infringed and thus, unfairly prejudice uCloudlink. Accordingly, SIMO



DB1/ 102827073.8                                 23
 should be precluded from referencing the Order on the Motion for Summary Judgment and any

 associated opinion under Federal Rule of Evidence 403.

 16.      Motion in Limine No. 16 to Preclude Evidence of Secondary Considerations

          SIMO should be precluded from offering evidence of secondary considerations because

 SIMO failed to relate the alleged evidence of non-obviousness to the patented features. For

 objective evidence of secondary consideration to be accorded substantial weight, SIMO must

 establish a nexus between the evidence and the claimed invention. Wyers v. Master Lock Co.,

 616 F.3d 1231, 1246 (Fed. Cir. 2010). SIMO has failed to do this, and thus, any evidence of

 secondary considerations should be excluded.

          SIMO’s expert, Dr. Clark points to unsubstantiated articles, containing nothing more than

 hearsay, discussing high roaming costs as allegedly establishing a lack of a solution and long felt

 need. See, e.g., Ex. B (Clark Rebuttal Rpt.) at ¶¶ 218-219. First, this evidence does not reliably

 establish a long felt need. Further, other than conclusory allegations, there is no evidence

 proving that the claimed invention satisfied this alleged long-felt need. Dr. Clark also alleges

 that commercial success of both Skyroam’s and uCloudlink’s products constitutes evidence of

 secondary considerations. Ex. B (Clark Rebuttal Rpt.) at ¶ 223. However, SIMO has failed to

 provide any evidence that either Skyroam’s products or uCloudlink’s products were

 commercially successful because of the patented features.

          Dr. Clark further cites praise of the invention. However, Dr. Clark’s allegations are

 based on nothing more than unsubstantiated hearsay – i.e., purported customer reviews and

 industry awards. See Ex. B (Clark Rebuttal Rpt.) at ¶ 224. While these are documents pertain to

 Skyroam products, they do not focus on the patented features, but rather, focus on the overall

 approval of Skyroam’s products. Additionally, Dr. Clark’s statement at paragraph 225 that other

 patent documents cite to the ʼ689 patent does not establish praise of the ʼ689 patent.

DB1/ 102827073.8                                  24
          Finally, as discussed in Motion in Limine No. 2, the alleged trade secret misappropriation

 by Mr. Wang does not constitute copying of the patented invention. SIMO has failed to provide

 any evidence that the alleged copying has anything to do with the patented features. Further,

 SIMO argues that the supposed trade secrets were incorporated into Chinese patents relating to

 technology used by backend servers – not the Accused Products. Additionally, SIMO’s

 argument that Mr. Wang copied the patented features undermines the argument that Mr. Wang

 misappropriated trade secrets. If Mr. Wang copied SIMO’s patented features, he copied public

 information. SIMO cannot credibly claim that this information is both public and secret.

 Further, this Court has ruled that the allegations of trade secret misappropriation are not relevant

 to the issues in this case, and even if they were, they are unduly prejudicial to uCloudlink. See

 Mem. Denying Pl.’s Req. to Amend Compl. (Dkt. No. 66). Accordingly, SIMO should be

 precluded from offering its evidence of alleged secondary considerations of non-obvious, as they

 are based on hearsay, irrelevant and unduly prejudicial.

                                              Conclusion

          Because the evidence identified herein is inadmissible at trial, this Court should grant

 uCloudlink an order in limine instructing and directing all attorneys, parties, and witnesses not to

 make any statement concerning, ask any questions pertaining to, allude to, or put before the jury

 in any form or manner, directly or indirectly, any of the above-identified evidence. In the

 alternative, if this Court does not grant uCloudlink such an order, then this Court should at least

 limit admission of the evidence the Court deems admissible by providing the jury with limiting

 instructions to disregard such evidence or by permitting introduction of the evidence only after

 the introducing party’s case in chief.




DB1/ 102827073.8                                   25
  Date: April 17, 2019    /s/ Bradford A. Cangro
                          Robert Busby (admitted pro hac vice)
                          robert.busby@morganlewis.com
                          Bradford A. Cangro (admitted pro hac vice)
                          bradford.cangro@morganlewis.com
                          Morgan, Lewis & Bockius LLP
                          1111 Pennsylvania Avenue, NW
                          Washington, DC 20004
                          +1.202.739.3000
                          +1.202.739.3001

                          Shaobin Zhu
                          shaobin.zhu@morganlewis.com
                          Morgan, Lewis & Bockius LLP
                          1400 Page Mill Road
                          Palo Alto, CA 94304
                          +1 650.843.4000
                          +1 650.843.4001

                          Michael E. Tracht
                          michael.tracht@morganlewis.com
                          Morgan, Lewis & Bockius LLP
                          101 Park Avenue
                          New York, NY 10178
                          +1.212.309.6000
                          +1.212.309.6001

                          Attorneys for Defendants Hong Kong
                          uCloudlink Network Technology Limited
                          and Ucloudlink (America), Ltd.




DB1/ 102827073.8         26
                                   CERTIFICATE OF SERVICE

          I certify that counsel of record for Plaintiff were served via email on this 17th day of

 April, 2019, with an unredacted copy of the foregoing Motions in Limine, and the accompanying

 exhibits.

                                                                               /s/ Bradford A. Cangro
                                                                                   Bradford A. Cangro




DB1/ 102827073.8
